—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered May 21, 1997, convicting defendant, upon his plea of guilty, of robbery in the second degree and sentencing him, as a second felony offender, to a term of 8 years, unanimously affirmed.
Defendant’s guilty plea forecloses review of his contention that he was denied his right to testify before the Grand Jury (People v Harrison, 249 AD2d 113) and his challenge to the sufficiency of the evidence (People v Washington, 262 AD2d 209, lv denied 93 NY2d 1006), which claims, in any event, are without merit.
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.